                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




KELSEY PENHALE,                                            No. 3:18-cv-02024-SB

                      Plaintiff,                           ORDER

       v.


ALLSTREAM BUSINESS US, LLC, and
JOHN DOES 1-10,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [62] on January 28,

2020 in which she recommends the Court deny Plaintiff’s motion for attorney’s fees. Plaintiff

filed timely objections to the Findings and Recommendation. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the



1 - ORDER
Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). The

Court has carefully considered Plaintiff’s objections and concludes that the objections do not

provide a basis to modify the recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings and

Recommendation.

                                        CONCLUSION

       The Court adopts Magistrate Judge Beckerman’s Findings and Recommendation [62].

Accordingly, Plaintiff’s motion for attorney’s fees [55] is DENIED.

       IT IS SO ORDERED.


                   March 4, 2020
       DATED: __________________________________.



                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
